internal_revenue_service number release date index number ----------------------------- --------------------------- ------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-141485-12 date date ty ------- legend shareholder ----------------------------- ein ----------------- fc ------------------------------------------------------------- new fc name --------------------------------------------- country ---------------------------- gp -------------- ein ----------------- sole owner ---------------------- ssn ------------------ lp ---------------------------------------------- ein ----------------- x -- y ---- state -------------- year ------- year ------- year ------- year ------- plr-141485-12 date ------------------- tax advisor ----------------------------------- tax advisor ---------------- dear ---------------- this is in response to a letter dated date and supplemental submissions dated date and date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a domestic_partnership which was organized during year as a limited_partnership under the laws of state gp which is wholly owned by sole owner a u s citizen and disregarded as an entity separate from sole owner for federal tax purposes is the general_partner of shareholder and owns x percent of shareholder lp which is a charitable_remainder_unitrust as defined in sec_664 is the limited_partner of shareholder and owns the remaining y percent of shareholder shareholder was funded with investment_property which was subsequently sold the proceeds from the sales were re-invested in portfolio assets including cash marketable_securities hedge funds and private equity funds during year shareholder acquired shares of fc an entity treated as a corporation for federal tax purposes that was organized under the laws of country fc qualified as a passive_foreign_investment_company pfic within the meaning of sec_1297 for year and all subsequent years during year fc changed its name to new fc name tax advisor was retained by shareholder as of date to prepare shareholder’s federal partnership returns tax advisor prepared shareholder’s federal partnership return for year and for all subsequent years shareholder provided tax advisor with all of plr-141485-12 the relevant information with respect to its investment in fc tax advisor held itself out as a qualified_tax professional and shareholder reasonably believed that tax advisor was competent to render tax_advice with respect to the ownership of shares of a foreign_corporation during the course of its engagement tax advisor did not advise shareholder of the possibility of making a qef election with respect to fc and thus did not advise shareholder of the consequences of making or failing to make a qef election during year shareholder retained tax advisor to review its income_tax matters tax advisor brought to shareholder’s attention the availability of a qef election and the impact of failing to make a qef election with respect to fc and explained the option for shareholder to file a ruling_request for a retroactive qef election shareholder subsequently requested and received pfic annual information statements within the meaning of sec_1_1295-1 for fc for the applicable years at issue an amount sufficient to eliminate any prejudice to the u s government as a consequence of an inability to file amended returns has been paid shareholder and sole owner will enter into a closing_agreement with the commissioner that covers the years for which shareholder and sole owner are unable to file amended returns further sole owner has filed an amended_return for the subsequent taxable_year affected by shareholder’s retroactive election shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic plr-141485-12 under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election we will accordingly approve a closing_agreement with shareholder with respect to those issues affecting its tax_liability on the basis set forth above the necessary closing_agreement for shareholder has been prepared in triplicate and is enclosed in pursuance of our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes plr-141485-12 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international
